COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




EX PARTE:  JOHN MICHAEL ISLEY.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00045-CR

Appeal from the

394th District Court

of Brewster County, Texas

(TC#3879)

MEMORANDUM OPINION

 Pending before the Court is a motion to dismiss filed by the Appellant pursuant to
Tex.R.App.P. 42.2(a).  The motion is in compliance with Rule 42.2(a).  Accordingly, we grant the
motion and dismiss the appeal.

						GUADALUPE RIVERA, Justice

June 17, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)